Citation Nr: 0947944	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  07-29 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus, to 
include as secondary to service-connected bilateral hearing 
loss.  

2.  Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel





INTRODUCTION

The Veteran had active service from October 1963 to October 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the benefits sought on appeal.  

The issue of entitlement to service connection for multiple 
sclerosis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's tinnitus was not manifested during service 
and has not been shown to be casually or etiologically 
related to active service.  

3.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the Veteran's 
tinnitus and a service-connected disability.


CONCLUSION OF LAW

Tinnitus was not incurred in active service and is not 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
April 2006, prior to the initial decision on the claim in 
August 2006.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran 
about the information and evidence that is necessary to 
substantiate his claim for service connection.  Specifically, 
the April 2006 letter stated that the evidence must show that 
he had an injury in military service or a disease that began 
in, or was made worse during military service, or that there 
was an event in service that caused injury or disease; that 
he has a current physical or mental disability; and, that 
there is a relationship between his current disability and an 
injury, disease, or event in military service.  The Board 
notes that the Veteran was not provided information regarding 
secondary service connection prior to the initial decision on 
the claim in August 2006.  However, the Veteran was provided 
notification of the elements necessary to establish secondary 
service connection in a June 2008 letter.  The Veteran's 
claim was readjudicated in an August 2008 SSOC and, 
therefore, VA cured any defect in the notice before the case 
was transferred to the Board on appeal, and no prejudice to 
the appellant will result in proceeding with the issuance of 
a final decision.  Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  

Additionally, the August 2007 statement of the case (SOC), 
the May 2008 supplemental statement of the case (SSOC), and 
the August 2008 SSOC notified the Veteran of the reasons for 
the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate his claim.

Furthermore, the RO notified the Veteran about the 
information and evidence that VA will seek to provide.  In 
particular, the April 2006 letter indicated that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The Veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
April 2006 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the letter informed him 
that it was his responsibility to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present case, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating and effective date for the disabilities on appeal.  In 
this regard, the Board notes that the March 2006 letter 
informed him that a disability rating was assigned when a 
disability was determined to be service- connected and that 
such a rating could be changed if there were changes in his 
condition.  The letter also explained how disability ratings 
and effective dates were determined.  Following the March 
2006 letter, the RO readjudicated the Veteran's claim for 
service connection in an August 2007 SOC.  Thus, VA cured any 
defect in the notice before the case was transferred to the 
Board on appeal, and no prejudice to the appellant will 
result in proceeding with the issuance of a final decision.  
See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  
Moreover, the Board concludes below that the Veteran is not 
entitled to service connection for tinnitus.  Thus, any 
questions as to the disability rating or appropriate 
effective date to be assigned are rendered moot.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA treatment 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim.  Moreover, the Veteran was 
afforded a VA examination in August 2006.  In this regard, 
the Board finds that the August 2006 VA examination is more 
than adequate as the examiner reviewed the pertinent records 
to include the service treatment records and post-service 
records, considered the Veteran's statements, and provided an 
opinion with supporting rationale.  Barr v. Nicholson, 21 
Vet. App. 303 (2007).  The record shows that the Veteran was 
also afforded an examination in July 2008.  The examination 
report does not include a nexus opinion; however, the Board 
finds that the examination is adequate as the Veteran denied 
experiencing tinnitus and, consequently, the examiner could 
not provide an opinion.  Lastly, the Veteran has also claimed 
entitlement to service connection for tinnitus as secondary 
to his service-connected bilateral hearing loss.  However, 
there is no evidence indicating that the Veteran's tinnitus 
was caused or aggravated by his service-connected bilateral 
hearing loss.  Therefore, a remand for a VA examination is 
not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  VA has further assisted the Veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to the appellant's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

LAW AND ANALYSIS

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for tinnitus on 
a direct or secondary basis.  

Initially, the record shows that the Veteran has argued that 
he was exposed to acoustic trauma during his period of 
service and that this was the injury sustained from which his 
tinnitus resulted.  The Veteran is considered competent to 
relate a history of noise exposure during service.  See 38 
C.F.R. § 3.159(a)(2).  Moreover, his service records list his 
military occupational specialty as an equipment repairman and 
thus, he may have had noise exposure in service.  
Nevertheless, the Board observes that the service treatment 
records are negative for any complaints, treatment, or 
diagnosis of tinnitus.  Indeed, the September 1966 separation 
examination report shows that the Veteran's ears were 
clinically evaluated as normal.  Furthermore, the medical 
evidence of record does not show that the Veteran sought 
treatment for tinnitus immediately following his separation 
from service or for many years thereafter.  In fact, there is 
no evidence of any complaints of tinnitus until the 2000s, 
more than 30 years after the Veteran's separation from active 
service.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that tinnitus 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link any current 
diagnosis of tinnitus to the Veteran's active service.  In 
fact, the medical evidence of record is not clear as to 
whether the Veteran currently has tinnitus.  At the most 
recent VA examination conducted in July 2008, the Veteran 
specifically denied experiencing tinnitus.  However, in any 
event, the August 2006 VA examination report weighs against 
the Veteran's claim.  The VA examiner reviewed the Veteran's 
service treatment records, post-service treatment records, 
and considered the Veteran's assertions, yet provided a 
negative nexus opinion.  The examiner opined that it was less 
likely than not that the Veteran's tinnitus was service-
connected.  He stated that the Veteran did not associate his 
tinnitus with his military service and there was no complaint 
of tinnitus found in the record and there were several 
opportunities to do so.  There is no medical opinion to the 
contrary.  

Lastly, the only evidence of record relating the Veteran's 
tinnitus to active service is the Veteran's own personal 
statements.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  
Regarding the Veteran's statements that he had tinnitus since 
service, the Board acknowledges that he is competent to give 
evidence about what he experienced.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002) (finding Veteran competent to 
testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  However, the Veteran, as a lay person, is not 
competent to testify that his tinnitus was caused by active 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, the Veteran's statements regarding etiology do 
not constitute competent medical evidence on which the Board 
can make a service connection determination.

Therefore, the Veteran's claim of entitlement to service 
connection for tinnitus on a direct basis must be denied.  

In addition, the Board finds that the Veteran is also not 
entitled to service connection on a secondary basis.  The 
evidence of record does not indicate that tinnitus was either 
proximately caused or aggravated by the Veteran's service-
connected bilateral hearing loss.  Indeed, the medical 
evidence of record is negative for any notation or 
documentation relating the Veteran's tinnitus to his 
bilateral hearing loss.  In fact, the only evidence relating 
the Veteran's tinnitus to the service-connected bilateral 
hearing loss is the Veteran's own personal assertions.  As 
noted above, lay evidence is competent in certain 
circumstances.  See Jandreau, supra, see also Barr, supra.  
Here, however, the Veteran's contentions regarding a 
relationship between his tinnitus and his service-connected 
bilateral hearing loss, are not statements about 
symptomatology, an observable medical condition, or a 
contemporaneous medical diagnosis.  Rather, these contentions 
are statements of the effect of a service-connected 
disability on his tinnitus.  Such statements clearly fall 
within the realm of opinions requiring medical expertise.  
The Veteran has not demonstrated any such expertise.  Hence, 
his contentions are not competent medical evidence of 
causation or aggravation.

In conclusion, the Board finds that the Veteran's claim of 
entitlement to service connection for tinnitus has not been 
shown to be related to service.  The service treatment 
records were absent for any indications of any complaints or 
diagnosis of tinnitus, and the medical evidence does not 
reveal a nexus to tinnitus occurring in service.  
Additionally, the evidence does not support service 
connection on a secondary basis because there is no medical 
evidence indicating that the Veteran's bilateral hearing loss 
caused or aggravated his tinnitus.  38 C.F.R. § 3.310(a) 
(2009).  To the extent that the Veteran is contending that 
his bilateral hearing loss caused or aggravated his tinnitus 
or that tinnitus is related to service, he, as a layperson, 
is not qualified to render a medical opinion as to etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As 
such, service connection for tinnitus must be denied.  38 
C.F.R. §§ 3.303, 3.310(a) (2009).


ORDER

Entitlement to service connection for tinnitus is denied.  


REMAND

Reasons for Remand: To afford the Veteran a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.              
§ 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The record reveals that the Veteran was not afforded a VA 
examination with respect to his claim for entitlement to 
service connection for multiple sclerosis.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Court has held that the third prong of section 
3.159(c)(4)(i), which requires that the evidence of record 
"indicates" that "the claimed disability or symptoms may 
be associated with the established event" is "a low 
threshold."  McLendon v. Nicholson, 20 Vet. App. 79 83 
(2006).

The medical evidence shows that the Veteran has a current 
diagnosis of multiple sclerosis.  See VA treatment records.  
In essence, the Veteran has contended that his active service 
caused his multiple sclerosis.  The Veteran explained that he 
experienced chronic fatigue during active service and 
believes this was an early symptom of his multiple sclerosis.  
The Board notes that the Veteran is competent to testify 
about what he has experienced, i.e. that he experienced 
chronic fatigue during active service.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  In reviewing the 
service treatment records, there is no evidence of chronic 
fatigue; however, the Board observes that the Veteran 
complained of blurred vision and a headache.  See May 1964 
service treatment record.  Multiple sclerosis symptoms have 
been noted to include ". . . weakness, incoordination, 
paresthesias, speech disturbances, and visual complaints. . 
."  See Dorland's Illustrated Medical Dictionary, 31st 
edition (2007).  In addition, the Veteran contends that his 
current multiple sclerosis is related to an in-service 
diagnosis of herpes.  In this regard, the Veteran submitted 
several medical articles that suggest that there is a link 
between the herpes virus strain and multiple sclerosis.  In 
reviewing the aforementioned evidence, the Board finds that 
there is evidence of an event or injury during service, a 
current disability, and an indication that the current 
disability may be related to the in-service event.  See 
McLendon, supra.  However, the Board finds that there is 
insufficient evidence to decide the claim.

In light of the above, the Board finds that the case presents 
complex medical and unresolved factual questions which the 
Board is precluded from deciding based on its own 
unsubstantiated medical conclusions, further development is 
required.  See Jones v. Principi, 16 Vet. App. 219, 225 
(2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) 
(en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Thus, the claim must be remanded to provide a VA examination 
as to the nature and etiology of the Veterans multiple 
sclerosis.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination for the purpose of determining 
the nature, extent, and etiology of any 
multiple sclerosis that may be present.  
The claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and a report of the 
examination should include discussion of 
the Veteran's medical history and his 
current treatment records.  All necessary 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.

The examiner should then express an 
opinion as to whether it is at least as 
likely as not (at least a 50 percent 
probability) that any diagnosed multiple 
sclerosis is etiologically related to the 
Veteran's active service.  The examiner 
should take note of the Veteran's argument 
that his in-service herpes caused his 
multiple sclerosis.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of the 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


